DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (WO 2016/152026A1; see U.S. Pub. No. 2018/0053963A1 for English translation).
Regarding claims 1-3 and 6, Tanaka teaches a functional layer for a non-aqueous electrolyte secondary battery containing non-conductive inorganic particles, organic particles (particulate polymer), and optionally a particulate polymer and additional components used as necessary (see paragraph 153).  The organic particles may be provided as core-shell particles having a core-shell structure that comprises a core and a shell that covers at least a part of an outer surface of the core (shell partially covers the outer surface of the core portion) (see paragraphs 78 and 81).  
The core polymer (polymer A) preferably contains a (meth)acrylic acid ester monomer unit (see paragraph 102).
The shell may be made of a polymer prepared from a combination of an aromatic vinyl monomer unit and an acid group-containing monomer unit (polymer B) (see paragraphs 66 and 87).  As an aromatic vinyl monomer unit, styrene may be used (see paragraph 61).  As an acid group-containing monomer unit, vinyl sulfonic acid may be used (see paragraphs 66 and 68).  
The percentage of the aromatic vinyl monomer unit in the polymer constituting the shell may be 20% by mass or more and 99% by mass or less (see paragraph 65).  The percentage of the acid-containing monomer unit in the polymer constituting the shell may be 1% by mass or more and 20% by mass or less (see paragraph 73).  
Given styrene as an aromatic vinyl monomer unit having a molar mass of 104.15 g/mol, and vinyl sulfonic acid as an acid-containing monomer unit having a molar mass of 108.11 g/mol, the mass percentages described above provide a molar percentage of the vinyl sulfonic acid within the polymer of approximately 1.04% to approximately 51.9%.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).
Regarding claim 4, Tanaka teaches that the organic particles may have a volume-average particle diameter (D50) of 0.15 µm or more and 1.5 µm or less (see paragraph 127).
Regarding claim 5, Tanaka teaches that the particulate polymer may comprise a styrene-butadiene copolymer (binder) (see paragraphs 134 and 135).  A content of the particulate polymer in the composition of the functional layer is preferably 1 part by mass or more and 25 parts by mass or less per 100 parts by mass of the non-conductive inorganic particles (see paragraph 144).  A content of the organic particles in the composition of the functional layer is 1 part by mass or more and 20 parts by mass or less per 100 parts by mass of the non-conductive inorganic particles (see paragraph 130).  Thus, the particulate polymer may be present in an amount of 5 parts by mass to 2500 parts by mass relative to 100 parts by mass of the organic particles.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).
Regarding claim 7, Tanaka teaches that a separator may be prepared by attaching the functional layer to both sides of a separator substrate (see paragraph 218).  Thereafter, a negative electrode mixed material layer of a negative electrode is placed onto the functional layer of the separator, and the resultant is heat-pressed to prepare a laminate including the negative electrode and the functional layer-attached separator.  
Regarding claim 8, teaches that a lithium ion secondary battery may be prepared by stacking, in order, a positive electrode, a separator having the functional layer on both sides, and a negative electrode (see paragraph 227).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727